Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendment filed July 21, 2022 in response to the Office Action of March 22, 2022 is acknowledged and has been entered. 
Claims 24-28 are withdrawn as being directed to non-elected subject matter.
Claims 1, and 21-23 have been amended. 
Claims 2, 10, 14 and 15 have been canceled.
Claims 1, 3-9, and 21-23 are under consideration as they read on the elected species. 

MAINTAINED/MODIFIED REJECTIONS
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a WRITTEN DESCRIPTION rejection.
Claim 1 is drawn to a method for treating cancer in a patient having a suppressed CD8+ T cell which has reduced cytotoxic activity, reduced proliferative activity or reduced infiltration activity as compared to a CD8+ T cell not in the tumor microenvironment in need thereof, comprising administering to the patient a therapeutically effective amount of an acyl- coenzyme A:cholesterol acyltransferases 1 (ACAT1) inhibitor and an immune checkpoint inhibitor; wherein the ACAT1 inhibitor is selected from the group consisting of a small inhibitory RNA (siRNA), a small hairpin RNA (shRNA), a microRNA (miRNA), an anti-sense nucleic acid, an ACAT1 inhibitory antibody or fragment thereof, and combinations thereof; or the ACATI inhibitor is selected from the group consisting of avasimibe (CI-1011), pactimibe, purpactins. manassantin A, glisoprenin A, CPI 13,818, K604, beauveriolide I, beauveriolide III, TMP-153. YM750, GERI-BP002-A, Sandoz Sah 58-035, VULM 1457, C1976, CL-283,546, CI- 999, E5324, YM17E, FR182980, ATR-101 (PD132301 or PD132301-2), F-1394, HL-004, F- 12511 (eflucimibe), Dup 128, RP-73163, pyripyropene C, FO-1289, AS-183, SPC-15549, FO- 6979, Angekica, ginseng, Decursin, terpendole C, beauvericin, spylidone, pentacecilides, CL- 283,546, betulinic acid, esculeogenin A, Wu-V-23, pyripyropene A, B, and D, glisoprenin B-D, saucerneol B, sespendole, diethyl pyrocarbonate, beauveriolide analogues, Acaterin, DL- melinamide, PD 138142-15, CL277,082, EAB-309, Enniatin antibiotics, Epi-cochlioquinone A, FCE-27677, FR186485, FR190809, NTE-122, obovatol, panaxadiols, protopanaxadiols, polyacetylenes, SaH 57-118, AS-186, BW-447A, 447C88, T-2591, TEI-6522, TEI-6620, XP 4767, XR 920, GERI-BP001, gomisin N, gypsetin, helminthosporol, TS-962, isochromophilones, kudingosides, lateritin, naringenin, and combinations thereof; and wherein the immune checkpoint inhibitor inhibits the expression or activity of programmed cell death protein I (PD-I), programmed death-ligand 1 (PD-Li), cytotoxic T- lymphocyte-associated protein 4 (CTLA-4), lymphocyte-activation protein 3 (LAG-3), or combinations thereof. Neither the specification nor the claims limit the inhibitory antibody to ACAT1. Thus, the claim is drawn to administering a broad genus of ACAT1 inhibitory antibody in a combination therapy with an immune checkpoint inhibitor for treating cancer. 
Vas-Gath, Inc. v" Mahurkar, 19 USPQ2d 1111, makes clear that "to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed".
"[T]he purpose of the written description requirement is to 'ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of 
the inventor's contribution to the field of art as described in the patent specification."' Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 
2004)). To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Gath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991). See also MPEP 2163.04
	"[A] sufficient description of a genus ... requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can 
'visualize or recognize' the members of the genus." Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69). A "representative number of species" means that those species that are adequately described are representative of the entire genus. AbbVie Deutsch and GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number" of species.
On 22 February 2018, the USPTO provided a Memorandum clarifying the Written Description Guidelines for claims drawn to antibodies, which can be found at www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf. That Memorandum indicates that, in compliance with recent legal decisions, the disclosure of a fully characterized antigen no longer is sufficient written description of an antibody to that antigen. Accordingly, the instant claims have been evaluated in view of that guidance.
As was well-known in the antibody art, antibodies as a class share an overall structure generally comprising two heavy chain polypeptides that each comprises a heavy chain variable region (VH) and a heavy chain constant region made up of several domain (CHI, hinge, CH2, CH3, and for some antibodies, a CH4). Each of the heavy chains pairs with a light chain polypeptide that comprises a light chain variable region (VL) and a constant region. But while this overall structure is shared amongst antibodies from a wide variety of sources (human, rat, mouse, rabbit), the structure each antibody uses to bind its particular epitope on an antigen is structurally distinct and is formed by a recombination event that results in high variability at the amino acid sequence level. By the time the invention was made, it is well established in the art that the formation of an intact antigen-binding site in an antibody usually required the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three "complementarity determining regions" ("CDRs") which provide the majority of the contact residues for the binding of the antibody to its target epitope (Almagro & Frans son, Frontiers in Bioscience 2008; 13: 1619-33 (see Section 3) "Antibody Structure and the Antigen Binding Site" and Figure I).
MPEP § 2163 states that a “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. 
The specification discloses no inhibitory antibody specific to ACAT1.   Antibodies produced by different methods, such as in different species or in phage or to different epitopes of ACAT1, would have been generally expected to be highly structurally diverse, particularly in the CDR sequences. The artisan would not expect that any given ACAT1 antibody would have activity for treating caners. Applicants have also not disclosed what portion or epitope of ACAT1 should be targeted to inhibit ACAT1 with an antibody. Thus, applicants have not disclosed species sufficient to describe the claimed genus of inhibitory antibody specific to ACAT1.   
At the time of filing, applicants are not in possession of the inhibitory antibody specific to ACAT1. There is no specific guidance at the function of the antibody. The specification does not describe the complete sequences, partial sequences (i.e. six CDRs of immunoglobulin heavy and light chain of the antibody), specific binding activity, physical and chemical properties associated with the antibody that would allow it to inhibit ACAT1, or therapeutic effects of the antibody. Thus, the disclosure does not allow one of skill in the art to visualize or recognize the structure of the antibody required to practice the claim invention and, therefore, does not provide an adequate description of inhibitory antibody specific to ACAT1.
The Examiner acknowledges that a working example or exemplified embodiment is not necessarily a requirement for description. However, where a generic claim term is present in a claim, as in the present application, and defined only by functional characteristics, the specification must convey enough information, e.g., via sufficient representative examples, to indicate invention of species sufficient to constitute the genus. Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956, 967 2 (Fed. Cir. 2002). The written description requirement “requires a description of an invention, not an indication of a result that one might achieve if one made that invention.” Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997); see also Novozymes A/S v. DuPont Nutrition Biosciences APS, 723 F.3d 1336, 1350 (Fed. Cir. 2013) (“A patent...‘is not a reward for the search, but compensation for its successful conclusion.’ ... For that reason, the written description requirement prohibits a patentee from ‘leaving it to the ... industry to complete an unfinished invention.’” (citations omitted)).
Claims 3-9 are dependent on claim 1, and have the same deficiency as claim 1 with regards to ACAT1 inhibitory antibodies.  Accordingly, the specification lacks adequate written description for the claimed inventions.

Response to Arguments
For the Written Description rejection of claims 1 and 3-9 under 35 U.S.C. 112(a), Applicant argues:

    PNG
    media_image1.png
    168
    631
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    356
    625
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    501
    630
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    280
    626
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    794
    630
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    97
    607
    media_image6.png
    Greyscale

Applicant’s arguments have been fully considered but they are only partially persuasive. The Written Description rejection for “cancers” and “Immune checkpoint inhibitor” are hereby withdrawn in view of the claim amendments and Applicant’s argument. 
However, the amended claims still encompass a broad genus of ACAT1 inhibitors, in particular inhibitory ACAT1 antibodies. Although the specification disclosed several ACAT1 inhibitors, e.g. avasimibe, CP-113,818 and K604, with antitumor activity, and avasimibe can be used in claimed combination therapy, as Applicant argued, as set forth above the specification does not disclose any inhibitory ACAT1 antibody, other than avasimibe, which has claimed properties. Thus, the specification failed to adequately describe representative antibodies to reflect the structural diversity with claimed activity of the claimed antibody genus. Therefore, the claims are rejected for the reasons of record.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-9, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over White (White et al., US 2009/0192220 A1, Publication Date: July 30, 2009), in view of Topalian (Topalian et al., Cancer Cell, 27, 450-461, Publication Date: April 13, 2015), Pennock (Pennock et al., The Oncologist, 20: 812-822, Publication Date: June 11, 2015), and Chauvin (Chauvin et al., J Clin Invest. 125(5):2046-2058, Publication Date: May 2015).
Regarding claims 1, and 7-9, White teaches a method for treating a solid tumor in a subject comprises administering to the subject an ACAT inhibitory compound or a prodrug thereof, for example avasimibe (the elected species), wherein (a) the solid tumor is at least 2 mm in diameter and (b) the compound or prodrug is administered in an amount that is therapeutically effective, but ineffective to cause unacceptable toxicity to normoxic tissue, See Abstract and claims 1, 12, and 13.
White teaches that ACAT inhibitors suppress induction of genes for proangiogenic factors such as VEGF, factors promoting cell survival and proliferation such as insulin-like growth factor binding protein 3, via a hypoxia-responsive element (HRE) in promoter regions of such genes, in cells under hypoxic conditions. Onset of hypoxia, which is known to occur in a solid tumor that has reached a diameter of about 2 mm, normally promotes angiogenesis and proliferation through activation of HRE, but when activation of HRE is suppressed by an ACAT inhibitor, it is believed that these hypoxia-induced effects are suppressed, resulting in inhibition of further growth of the tumor, See [0020].
White teaches that the beneficial suppressive effects of the ACAT1 inhibitor in hypoxic conditions are obtainable at inhibitor concentrations that are not unacceptably toxic in the normoxic conditions that typically occur outside the target tumor, See [0021].
White teaches that an ACAT inhibitory compound can inhibit ACAT1, ACAT2 or both. And avasimibe is a dual ACAT1 and ACAT2 inhibitor, See [0059].
White teaches various ACAT inhibitors, including avasimibe, TM-153, K604, CP-113818, See Table 1 and claim 12.
White teaches that the solid tumor to be treated can be melanomas (the elected species), See [0053]. 
White teaches that more specifically, the solid tumor can be Lentigo maliga melanoma, superficial spreading melanoma, acral lentiginous melanoma, mucosal melanoma, nodular melanoma, amelanotic melanoma, See [0055] and claim 3.
White teaches that the ACAT inhibitor can be used as monotherapy, or can be used in combination with other anti-cancer regimen, See [0101], claim 18.
White teaches that avasimibe can slow tumor growth in mice, See Example 12. As shown in Fig. 14, avasimibe dose-dependently slowed progression of tumor growth, See [0137]. Avasimibe also exhibited a dose-dependent significant effect on final tumor weight, See Fig. 15 and [0138].
White teaches that avasimibe can inhibit tumor growth in vivo and are consistent with avasimibe altering the necessary vascularization requirement of a solid tumor, See [0139].
White teaches as set forth above. However, White does not teach the method further comprises administering a checkpoint inhibitor, such as anti-PD-1 antibody pembrolizumab (the elected species), or “wherein the patient has a suppressed CD8+ T cell which has reduced cytotoxic activity, reduced proliferative activity or reduced infiltration activity as compared to a CD8+ T cell not in the tumor microenvironment”.
Topalian teaches that immune system recognizes and is poised to eliminate cancer but is held in check by inhibitory receptors and ligands. These immune checkpoint pathways, which normally maintain self-tolerance and limit collateral tissue damage during anti-microbial immune responses, can be co-opted by cancer to evade immune destruction. Drugs interrupting immune checkpoints, such as anti-CTLA-4, anti-PD-1, anti-PD-L1, and others in early development, can unleash anti-tumor immunity and mediate durable cancer regressions, See Abstract.
Topalian teaches that PD-1/PD-L1 pathway are important for tumor cell resistance, See Fig. 2.
Topalian teaches that the tumor types that have been shown to respond to anti-PD-1/PD-l1 therapy tend to be those with higher median mutational loads, such as melanoma, See page 453, col. 1, para. 2.
Topalian teaches that pembrolizumab (the elected species) has been approved for treatment of melanoma, See Table 1.
Topalian teaches that treatment combinations based on PD-1 pathway blockade may be synergistic including chemotherapy, See page 455, col. 1, para. 2.
Pennock teaches that Traditional cancer treatments, such as radiotherapy, chemotherapy, and targeted agents, are designed to act directly on tumors by inhibiting their growth and ultimately leading to their destruction. However, resistance mechanisms often develop with agents that have direct effects on tumor cells, and toxicities may limit continued administration at effective levels. As a class of anticancer agents, immunotherapies are designed to harness the patient’s own immune system to fight cancer. By directly targeting the immune system, immunotherapies may overcome some of the resistance mechanisms that occur with other agents, See page 812, § Introduction.
Pennock teaches that PD-1 affects ongoing effector immune responses that protect against immune-mediated tissue destruction, See page 815, col. 2, para. 3.
Pennock teaches that melanoma responded well to immunotherapies and have long been considered “immunogenic” tumor, See page 815, col. 2, para. 3.
Pennock teaches that pembrolizumab, a PD-1 immune checkpoint inhibitor, was the first PD-1 immune checkpoint inhibitor to be approved by the U.S. FDA to treat unresectable or metastatic melanoma, See page 816, col. 1 and para. 1 and Table 2.
Pennock teaches that because the checkpoint inhibitors discussed are designed to promote the patient’s own antitumor immune response, given the natural adaptability of the immune system response and its capacity to develop durable immune memory, it is conceivable that these therapies will have the potential for long-term survival, See page 818, col. 1, para. 3.
Pennock teaches that immunotherapies offer the possibility of use in concurrent or sequential combination with chemotherapy and targeted therapies, See page 819, col. 2, para. 2. 
Chauvin teaches T cells recognize tumor antigens expressed by melanoma cells but often fail to promote tumor regression in humans. There is now ample evidence that tumor antigen-specific CD8+ T cells become dysfunctional and exhausted upon chronic antigen exposure, losing their capacity to proliferate, produce cytokines, and lyse tumor cells. Dysfunctional TA-specific CD8+ upregulate a number of inhibitory receptors including PD-1, which bind to their respective ligands expressed by antigen-presenting cells and tumor cells, impeding T cell survival and functions in the tumor microenvironment. Blocking antibodies targeting these inhibitory receptors successfully improve T cell responses in vitro and promote tumor regression in vivo in animals. Immune checkpoint blockade with anti-PD-1 antibodies has provided persistent clinical benefits for approximately 30%-40% of patients with advanced melanoma, See page 2046, col. 1, para. 1.
It would have been prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to treat a cancer, e.g. melanoma with an ACAT1inhibitor e.g. avasimibe, as taught by White, and combine a checkpoint inhibitor, e.g. pembrolizumab, as taught by Topalian and Pennock, because Topalian and Pennock teaches that pembrolizumab was approved to treat melanoma, melanoma is likely to respond to immunotherapy, in addition Pennock teaches that immunotherapy may provide long-term benefits to cancer patients, and further select melanoma patients has suppressed CD8+ T cells, because suppressed CD8+ T cells upregulate PD-1, as taught by Chauvin, patients with suppressed CD8+ T cells would be likely to respond to pembrolizumab treatment, as recognized by Chauvin. One of skill in the art would have been motivated to find the optimal treatment for cancers like melanoma combining an ACAT-1 inhibitor (such as avasimibe) with a checkpoint inhibitor (such as pembrolizumab) and would have been motivated to identify the optimal patient population for the combination therapy. Given that that claimed compounds, e.g. avasmibe and pembrolizumab were known in the art for cancer treatment, one of skill in the art would have had a reasonable expectation of success of using the compounds in combination. 

Response to Arguments
For the rejection of claims 1, 3-9, and 21-23 under 35 U.S.C. 103 as being obvious over White, Topalian, Pennock and Chauvin, Applicant argues:

    PNG
    media_image7.png
    500
    633
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    425
    633
    media_image8.png
    Greyscale

Applicant’s arguments have been considered, but have not been found persuasive because as set forth above, combined White, Topalian, and Pennock teach to treat cancer with a combination of ACAT1 inhibitor + checkpoint inhibitor, e.g. avasimibe + pembrolizumab. Although, the references do not teach “the antitumor response of CD8+ T cells can be potentiated by modulating cholesterol metabolism. Inhibiting cholesterol esterification in T cells by genetic ablation or pharmacological inhibition of ACAT1 led to potentiated effector function and enhanced proliferation of CD8+ T cells but not CD4+ T cells”, as set forth above, Chauvin teach that CD8+ T cells become dysfunctional and exhausted upon chronic antigen exposure and blocking antibodies targeting PD-1 successfully improve T cell responses in vitro and promote tumor regression in vivo in animals. Thus, as set forth above, one ordinary skilled in the art would have recognized and motivated to treat cancer, e.g. melanoma patients with suppressed CD8+ T cells, with a combination therapy of avasimibe + pembrolizumab, because these patients would be the optimal population for this therapy. Given that that claimed compounds, e.g. avasmibe and pembrolizumab were known in the art for cancer treatment, one of skill in the art would have had a reasonable expectation of success of using the compounds in combination and reach the claimed invention. Therefore, the claims are rejected for the reasons of record. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-9, and 21-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 11-15, 17-19, 21, and 24-25 of copending Application No. 16/069,135 (thereinafter Appl. 135, Pub. No.: US 2019/ 0060255 A1) in view of in view of Topalian (Topalian et al., Cancer Cell, 27, 450-461, Publication Date: April 13, 2015) and Pennock (Pennock et al., The Oncologist, 20: 812-822, Publication Date: June 11, 2015).
The claims of Appl. 135 teach a method for treating a cancer in a patient having a suppressed CD8+ T cell in a tumor microenvironment which has reduced cytotoxic activity, reduced proliferative activity or reduced infiltration activity as compared to a CD8+ T cell not in the tumor microenvironment, comprising administering to the patient a therapeutically effective amount of an acyl-coenzyme A:cholesterol acyltransferases 1 (ACAT1) inhibitor and optionally a second anticancer agent, wherein the ACAT1 inhibitor is selected from the group consisting of a small inhibitory RNA (siRNA), a small hairpin RNA (shRNA), a microRNA (miRNA), an anti-sense nucleic acid, an ACAT1 inhibitory antibody or fragment thereof, a small molecule inhibitor, and combinations thereof; or is selected from the group consisting of avasimibe (CI-1011), pactimibe, purpactins, manassantin A, diphenylpyridazine derivatives, glisoprenin A, CP113,818, K604, beauveriolide I, beauveriolide III, U18666A, TMP-153, YM750, GERI-BP002-A, Sandoz Sah 58- 035, VULM 1457, Lovastatin, CI976, CL-283,546, CI-999, E5324, YM17E, FR182980, ATR-101 (PD132301 or PD132301-2), F-1394, HL-004, F-12511 (eflucimibe), cinnamic acid derivatives, cinnamic derivative, Dup 128, RP-73163, pyripyropene C, FO-1289, AS-183, SPC-15549, FO- 6979, Angekica, ginseng, Decursin, terpendole C, beauvericin, spylidone, pentacecilides, CL- 283,546, betulinic acid, shikonin derivatives, esculeogenin A, Wu-V-23, pyripyropene derivatives A, B, and D, glisoprenin B-D, saucerneol B, sespendole, diethyl pyrocarbonate, beauveriolide analogues, Acaterin, DL-melinamide, PD 138142-15, CL277,082, EAB-309, Enniatin antibiotics, Epi-cochlioquinone A, FCE-27677, FR186485, FR190809, NTE-122, obovatol, panaxadiols, protopanaxadiols, polyacetylenes, SaH 57-118, AS-186, BW-447A, 447C88, T-2591, TEI-6522, TEI-6620, XP 767, XR 920, GERI-BP001, gomisin N, gypsetin, helminthosporol, TS-962, isochromophilones, kudingosides, lateritin, naringenin, and combinations thereof, See claim 1.
The claims of Appl. 135 teach the method of claim 1, wherein the cancer is selected from the group consisting of melanoma, lymphoma, esophageal cancer, liver cancer, head and neck cancer, bladder cancer, endometrial cancer, kidney cancer, thyroid cancer, breast cancer, colorectal cancer, leukemia, lung cancer, pancreatic cancer, and prostate cancer, See claim 2.
The claims of Appl. 135 teach the method of claim 1, wherein the cancer is selected from the group consisting of melanoma, lymphoma, esophageal cancer, liver cancer, head and neck cancer, bladder cancer, endometrial cancer, kidney cancer and thyroid cancer, See claim 3.
The claims of Appl. 135 teach the method of claim 1, wherein the cancer is melanoma selected from the group consisting of Lentigo maligna, Lentigo maligna melanoma, superficial spreading melanoma, acral lentiginous melanoma, mucosal melanoma, nodular melanoma, polypoid melanoma, desmoplastic melanoma, amelanotic melanoma, and soft-tissue melanoma, See claim 4.
The claims of Appl. 135 teach the method of claim 3 or 9, wherein the ACAT1 inhibitor is selected from the group consisting of avasimibe, K604 and CP113,818, See claims 11 and 12.
The claims of Appl. 135 teach the method of claim 1, wherein the ACAT1 inhibitor is administered intravenously, intramuscularly, parenterally, nasally, or orally, See claim 13.
The claims of Appl. 135 teach as set forth above. However, the claims of Appl. 135 do not teach the method further comprises administering a checkpoint inhibitor, such as anti-PD-1 antibody pembrolizumab (the elected species).
Topalian and Pennock teach as set forth above.
It would have been prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to treat a cancer, e.g. melanoma with an ACAT1inhibitor e.g. avasimibe, as taught by the claims of Appl. 135, and combine a checkpoint inhibitor, e.g. pembrolizumab, as taught by Topalian and Pennock, because Topalian and Pennock teaches that pembrolizumab was approved to treat melanoma, melanoma is likely to respond to immunotherapy, in addition Pennock teaches that immunotherapy may provide long-term benefits to cancer patients. One of skill in the art would have been motivated to find the optimal treatment for cancers like melanoma combining an ACAT-1 inhibitor (such as avasimibe) with a checkpoint inhibitor (such as pembrolizumab).  Given that that claimed compounds, e.g. avasmibe and pembrolizumab were known in the art for cancer treatment, one of skill in the art would have had a reasonable expectation of success of using the compounds in combination. 
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
For the Double Patenting rejection of claims 1, 3-9, and 21-23 as being unpatentable over claims 1-4, 11-15, 17-19, 21, and 24-25 of co-pending Application No. 16/069,135 (thereinafter Appl. 135, Pub. No.: US 2019/ 0060255 A1) in view of in view of Topalian and Pennock, Applicant argues:

    PNG
    media_image9.png
    94
    632
    media_image9.png
    Greyscale

Applicant’s arguments have been fully considered but they are not persuasive because the claims of the instant application are still obvious in view of the co-pending claims and a terminal disclaimer has not been filed. MPEP 804 I-B states: “The “provisional” double patenting rejection should continue to be made by the examiner in each application as long as there are conflicting claims in more than one application unless that “provisional” double patenting rejection is the only rejection remaining in at least one of the applications.” Therefore, the rejections above are maintained for the reasons of record.

Conclusion
No claims allowed.
All other objections and rejections set forth in previous Office Action are hereby withdrawn in view of the claim amendments and Applicant’s argument.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG LU whose telephone number is (571)272-0334. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LU/Examiner, Art Unit 1642                                                                                                                                                                                                        
/PETER J REDDIG/Primary Examiner, Art Unit 1642